Citation Nr: 0429368	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  04-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee 
condition.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran claimed entitlement to 
service connection for a right knee condition but that the RO 
denied service connection for bilateral knee condition.  The 
notice of disagreement referred to the denial of service 
connection for bilateral knee condition, as did the statement 
of the case and the appeal (VA Form 9) filed in April 2004, 
which also indicated that the veteran wanted to appeal all 
the issues listed in the statement of the case.  In August 
2004, however, the veteran filed another VA Form 9, which 
indicated that he wanted to appeal all the issues listed in 
the statement of the case, but which also referred only to a 
claim for service connection for a right knee condition.  He 
will have an opportunity to clarify whether this appeal 
involves both knees, or only the right knee.

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002), was enacted in 2000.  Under the VCAA, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  See 38 U.S.C.A. § 5103A (West 2002).  The law 
further provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim, but the record does contain competent evidence (lay or 
medical) that the veteran has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's active military, naval, or air service.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2004).  
After a careful review of the record, the Board finds that 
the RO failed to comply with the duty to assist requirements 
of the VCAA.

The appellate record reveals that the veteran served in World 
War II and his DD-214 form indicates that he served in nine 
campaigns.  The veteran claimed that while in service he 
injured his right knee after a pole he was working on fell to 
the ground and caused his kneecap to twist inward.  The only 
medical evidence addressing the veteran's right knee 
condition is a letter, with attached medical report, from the 
veteran's private physician.  Unfortunately, the private 
physician's letter and medical report fail to discuss the 
etiology of the veteran's knee condition; the letter and 
report only provide a diagnosis of the veteran's condition.  
Further, the veteran was never afforded a VA examination in 
connection with his claim for service-connected right knee 
condition.  The RO should have afforded the veteran a VA 
examination because such an examination was "necessary" in 
light of the fact the record is devoid of any medical 
evidence discussing a causal relationship between the 
veteran's right knee condition and an in-service event.  By 
failing to afford the veteran a VA examination, the RO failed 
to comply with the VCAA duty to assist.  

As the VA's duty to assist includes obtaining medical opinion 
evidence when needed to adjudicate the veteran's claim, and 
the record is devoid of any medical evidence discussing the 
etiology of the veteran's right knee condition, a remand for 
a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.326 (2004).

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should request that the 
veteran clarify whether he wishes to 
appeal the denial of service connection 
for bilateral knee condition or for a 
right knee condition only; he should be 
informed that if he does not withdraw the 
appeal for service connection for a left 
knee condition, that issue will remain on 
appeal.

2.  The RO should request that the 
veteran identify all providers of recent 
medical treatment or evaluations of his 
knees.  After securing the necessary 
release(s), the RO should obtain those 
records that have not previously been 
associated with the veteran's claims 
folder.  The RO should notify the veteran 
if identified records are unavailable.

3. The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature, extent, and 
etiology of any disability of the 
veteran's knees.  Any testing deemed 
necessary, including x-rays, should be 
performed.  The claims folder must be 
made available to the examiner in 
conjunction with the examination. The 
examination report is to reflect whether 
such a review of the claims folder was 
made. 

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion, for each diagnosis 
involving the knee, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosed disability is etiologically 
related to the veteran's service.  If no 
opinion can be rendered, the examiner 
should explain why a response is not 
possible or feasible.


4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


